Denied and Opinion Filed November 21, 2019




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-19-01407-CV

                            IN RE SAM TAMBORELLO, Relator

                 Original Proceeding from the 160th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-19-06613

                             MEMORANDUM OPINION
                          Before Justices Myers, Molberg, and Nowell
                                   Opinion by Justice Nowell
       Before the Court is relator’s petition for writ of mandamus by which he contends the trial

court erred in granting respondent’s rule 91a motion to dismiss pursuant to which all of relator’s

claims against respondent were dismissed, and, in granting respondent’s motion to sever all of

plaintiff’s claims against respondent from the remainder of the claims pending below against a

different defendant. Entitlement to mandamus relief requires relator to show both that the trial

court has clearly abused its discretion and that relator has no adequate appellate remedy. In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). After reviewing the

petition and the mandamus record, we conclude relator has not shown he is entitled to the relief

requested.
        Accordingly, we deny relator’s petition for writ of mandamus. See TEX. R. APP. P. 52.8(a)

(the court must deny the petition if the court determines relator is not entitled to the relief sought).




                                                       /Erin A. Nowell/
                                                       ERIN A. NOWELL
                                                       JUSTICE

191407F.P05




                                                   2